DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on January 26, 2021.  Claims 1, 2, 13, 14 and 19 have been amended.  No claims have been added or canceled.  Therefore, Claims 1-5, 7-11, 13-19, and 21-23 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 was considered by the examiner.

Response to Arguments
Applicant’s arguments, see REMARKS page 10, filed on January 26, 2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-5, 7-11, 13-19, and 21-23 have been fully considered but are not persuasive.  The applicant argues in Page 10 of the REMARKS that “adding a hyperlink” requires electronic and computer 

Applicant’s arguments (REMARKS Page 11 and 12) with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

As for Claims 13 and 19, the applicant provides arguments that are analogous to those of Claim 1.  Therefore, the examiner provides the same response to arguments as those in connection with Claim 1.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, 13-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 

As for Claim 1, the claim recites the limitations of “extracting one or more word segments from the description information”, “adding a hyperlink label to at least one of the one or more word segments” and “combining the one or more word segments to generate a title”  which are limitations reciting an abstract idea (mental process).   A person could simply look at a list of items, and create a title by combining labels in the description.  This judicial exception is not integrated into a practical application because of the following reasons.  The claim recites the additional limitations of “receiving a search term”, “acquiring a first search result based on the search term” and “acquiring description information corresponding to the first search result”, which represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high mere data gathering recited at a high level of generality and insignificant extra-solution activity, which cannot provide an inventive concept (significantly more than the abstract idea).  Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In addition, the claim includes server, database, a display and user terminal, which are generic components.  Based on the examiner’s expertise in the art, taken individually or in combination, the server, database, display, and user terminal elements are widely prevalent and in common use in the industry. 
As for Claim 2, the claim depends on Claim 1, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 2 include “receiving information…” which represent mere data gathering that is 
As for Claim 3, the claim depends on Claim 2, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 3 include “searching for information based on the new search term” which is a concept that can be performed by the human mind involving (observation, evaluation, judgment, and opinion).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
As for Claim 4, the claim depends on Claim 3, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 4 include “returning a second search result… to the user terminal” which is the mere generic presentation of collected and analyzed data, and represents an extra solution activity because it is a mere nominal or tangential addition to the claim.   Both the display and user terminal are generic components that are not sufficient to amount to significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when considered in combination, these additional elements represent mere data gathering recited at a high level of generality and insignificant extra-solution activity, which cannot provide an inventive concept (significantly more than the abstract idea).
As for Claim 5, the claim depends on Claim 1, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 5 include “extracting… comprises segmenting…from the description…” which is a 
As for Claim 7, the claim depends on Claim 1, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 7 include “wherein the description… comprises a title of the commodity”.  Specifying that the description comprises a title is a mere nominal addition to the claim.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when considered in combination, these additional elements represent mere data gathering recited at a high level of generality and insignificant extra-solution activity, which cannot provide an inventive concept (significantly more than the abstract idea).
As for Claim 8, the claim depends on Claim 7, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 8 
As for Claim 9, the claim depends on Claim 8, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 9 include “reducing the original title… to a short title” which is a concept that can be performed by the human mind involving (observation, evaluation, judgment, and opinion), and “segmenting the short title into one or more words segments” which is also a concept that can be performed by the human mind involving (observation, evaluation, judgment, and opinion).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when considered in combination, these additional elements represent mere data gathering recited at a high level of generality and insignificant extra-solution activity, which cannot provide an inventive concept (significantly more than the abstract idea).

As for Claim 11, the claim depends on Claim 1, and thus recites the same limitations reciting an abstract idea.  The additional elements recited in claim 11 include “wherein the description information… comprises feature data of the commodity”.  Specifying what kind of information the description comprises is a mere nominal addition to the claim.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when considered in combination, these additional 
As for Claims 13-19 and 21-23, the claims recite limitation that are similar to those recited by claims 1-5 and 7-11 above and thus recite the same limitations reciting an abstract idea.   Additional claim limitations of Claims 13-19 and 21-23  include a processor and memories.  The recitation of a processor in these claims does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. The memory and processor are recited so generically (no details whatsoever are provided other than that they are a memory and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even when considered in combination, these additional elements represent mere data gathering recited at a high level of generality and insignificant extra-solution 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 13-16, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (Pub. No.: US 2010/0094896 A1), hereinafter Ozawa, and further in view of Marantz et al. (Pub. No.: US 2013/0097482 A1), hereinafter Marantz.


Ozawa teaches of a method performed by a server, the method (Ozawa Paragraph 0009, program retrieval method) comprising: 

receiving a search term from a user terminal (Ozawa Paragraph 0077, the user inputs a search criterion for program search using the program-search-criterion-user-input unit 101. FIG. 4 shows an example of a situation where the user can input a search criterion such as "genre" or "channel"); 

acquiring a first search result from a database based on the search term (Ozawa Paragraph 0077-0080, The program-information-display unit 104 displays the pieces of program information found by the program-information-search unit 103 on a display device such as a liquid crystal display. FIG. 6 is a diagram showing an example of a situation where pieces of program information are displayed in a table when a genre "sports" is selected as a search criterion by the program-search-criterion-user-input-unit 101 of FIG. 4), the first search result including information about a commodity corresponding to the search term (Ozawa Figure 6, a program corresponding to the search “Sports”.  The program is the commodity); 

acquiring description information corresponding to the first search result (Ozawa Paragraph 0018, FIG. 9 is a diagram showing an example of a situation where keywords such as "sports", "Hiroshima", and "Yomiuri" are extracted as program representative keywords from a text of description of a program having a program ID 003 when the program is pointed), the description information including feature data of a store to which the commodity belongs (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of actors/actresses or announcers as casts are accumulated for each program.  As shown in Figure 3, the search result can include a channel or network); 

extracting one or more word segments from the description information  (Ozawa Paragraph 0079-0084, a keyword included in description regarding a desired program.  The search-result-keyword-extraction unit 701 is an example of "a search-result-basic-keyword-extraction unit that extracts at least one search result keyword from pieces of text information in the found pieces of program ; 

adding a hyperlink label to at least one of the one or more word segments (Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for);

combining the one or more word segments to generate a title (Ozawa Paragraph 0024 and Figure 15, combination of two keywords when a part of a set of search results; Ozawa Figure 11,  the keywords extracted from the program information are combined and displayed to the user, Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for); and 

returning the title to the user terminal; and displaying, on the user terminal, the title carrying the hyperlink label (Ozawa Figure 11 and Paragraph 0094, relevance keywords are presented at the right-side portion of the screen).

Ozawa does not explicitly teach adding a hyperlink
However, Marantz does teach adding a hyperlink and a hyperlink label search results are processed and the search results comprise a title 300 as well as an attribution 304 (URL) to the target webpage (Marantz ¶0019- 0022 and Figure 5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Marantz’s hyperlink and hyperlink label in order to provide and truncate a search result snippet (Marantz ¶0022)

As for Claim 2, the combination of Ozawa and Marantz further teaches the method of claim 1 as disclosed above, further comprising: receiving information about a selection of a respective word segment carrying a respective hyperlink label from the user terminal; and combining the search term with the respective word segment to generate a new search term (Ozawa Figures 15 and 16, and paragraph 0099, combination of original search term “Sports” with new search term “Yomiuri”).

Ozawa and Marantz further teaches the method of claim 2 as disclosed above, further comprising searching for information based on the new search term (Ozawa Abstract and Paragraph 0025, generating new search criteria for narrowing down the search range to be more similar to the selected program. A program-search-criterion-display unit (107) displays the generated new search criteria).

As for Claim 4, the combination of Ozawa and Marantz further teaches the method of claim 3 as disclosed above, further comprising returning a second search result corresponding to the new search term to the user terminal (Ozawa Paragraph 0094, new search keywords are presented depending on a program selected by the user and the user selects one of the presented keywords. Thereby, it is possible to effectively search for programs different from the programs which are current search results).

As for Claim 5, the combination of Ozawa and Marantz further teaches the method of claim 1 as disclosed above, wherein the extracting the one or more word segments from the description information comprises segmenting the one or more word segments from the description information (Ozawa Paragraph . 

As for Claim 7, the combination of Ozawa and Marantz further teaches the method of claim 1 as disclosed above, wherein the description information corresponding to the first search result comprises a title of the commodity (Ozawa Paragraph 0078, title of the program).

As for Claim 8, the combination of Ozawa and Marantz further teaches the method of claim 7 as disclosed above, wherein the title of the commodity comprises an original title of the commodity (Ozawa Paragraph 0078, title of the program.  The title has not been modified).

Ozawa and Marantz further teaches the method of claim 1 as disclosed above, wherein the description information corresponding to the first search result comprises feature data of the commodity (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of actors/actresses or announcers as casts are accumulated for each program.  As shown in Figure 3, the search result can include program information).

As for Claim 13, Ozawa teaches of n server terminal (Ozawa Paragraph 0009, apparatus) comprising: 

one or more processors (Ozawa Paragraph 0127, processor); and 

one or more memories (Ozawa Paragraph 0125, memory) storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (Ozawa Paragraph comprising:

receiving a search term from a user terminal (Ozawa Paragraph 0077, the user inputs a search criterion for program search using the program-search-criterion-user-input unit 101. FIG. 4 shows an example of a situation where the user can input a search criterion such as "genre" or "channel"); 

acquiring a first search result from a database based on the search term (Ozawa Paragraph 0077-0080, The program-information-display unit 104 displays the pieces of program information found by the program-information-search unit 103 on a display device such as a liquid crystal display. FIG. 6 is a diagram showing an example of a situation where pieces of program information are displayed in a table when a genre "sports" is selected as a search criterion by the program-search-criterion-user-input-unit 101 of FIG. 4), the first search result including information about a commodity corresponding to the search term (Ozawa Figure 6, a program corresponding to the search “Sports”.  The program is the commodity);  

acquiring description information corresponding to the first search result(Ozawa Paragraph 0018, FIG. 9 is a diagram showing an example of a situation where keywords such as "sports", "Hiroshima", and "Yomiuri" are extracted as program representative keywords from a text of description of a program having a program ID 003 when the program is pointed), the description information including feature data of a store to which the commodity belongs (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of actors/actresses or announcers as casts are accumulated for each program.  As shown in Figure 3, the search result can include a channel or network);

extracting one or more word segments from the description information(Ozawa Paragraph 0079-0084, a keyword included in description regarding a desired program.  The search-result-keyword-extraction unit 701 is an example of "a search-result-basic-keyword-extraction unit that extracts at least one search result keyword from pieces of text information in the found pieces of ; 

adding a hyperlink label to at least one of the one or more word segments (Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for);

combining the one or more word segments to generate a title (Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for; and 

returning the title to the user terminal; and displaying, on the user terminal, the title carrying the hyperlink label (Ozawa Figure 11 and Paragraph 0094, relevance keywords are presented at the right-side portion of the screen).

Ozawa does not explicitly teach adding a hyperlink and a hyperlink label
Marantz does teach adding a hyperlink and a hyperlink label search results are processed and the search results comprise a title 300 as well as an attribution 304 (URL) to the target webpage (Marantz ¶0019- 0022 and Figure 5)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Marantz’s hyperlink and hyperlink label in order to provide and truncate a search result snippet (Marantz ¶0022)

As for Claim 14, the combination of Ozawa and Marantz further teaches the apparatus of claim 13 as disclosed above, wherein the acts further comprise: receiving information about a selection of a respective word carrying a respective hyperlink label; combining the search term with the respective word to generate a new search term (Ozawa Figures 15 and 16, and paragraph 0099, combination of original search term “Sports” with new search term “Yomiuri”); 

searching for information based on the new search term (Ozawa Abstract and Paragraph 0025, generating new search criteria for narrowing down the ; and 

returning a second search result corresponding to the new search term to the user terminal (Ozawa Paragraph 0094, new search keywords are presented depending on a program selected by the user and the user selects one of the presented keywords. Thereby, it is possible to effectively search for programs different from the programs which are current search results).

As for Claim 15, the combination of Ozawa and Marantz further teaches the apparatus of claim 13 as disclosed above, wherein the extracting the one or more word segments from the description information comprises segmenting the one or more word segments from the description information (Ozawa Paragraph 0079-0084, a keyword included in description regarding a desired program.  The search-result-keyword-extraction unit 701 is an example of "a search-result-basic-keyword-extraction unit that extracts at least one search result keyword from pieces of text information in the found pieces of program information" in the aspect of the present invention.  The keyword extraction, .

As for Claim 16, the combination of Ozawa and Marantz further teaches the apparatus of claim 13 as disclosed above, wherein: the description information corresponding to the first search result further comprises at least one of: a title of the commodity, or feature data of the commodity (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of actors/actresses or announcers as casts are accumulated for each program.  As shown in Figure 3, the search result can include a title, a channel or network, start time, date, etc.).

As for Claim 19, Ozawa teaches of one or more memories (Ozawa Paragraph 0125, memory) storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts (Ozawa Paragraph 0072, The main memory 208 has a memory region from which processing details of a computer program) comprising: 

receiving a search term from a user terminal (Ozawa Paragraph 0077, the user inputs a search criterion for program search using the program-search-criterion-user-input unit 101. FIG. 4 shows an example of a situation where the user can input a search criterion such as "genre" or "channel"); 

acquiring a first search result from a database based on the search term (Ozawa Paragraph 0077-0080, The program-information-display unit 104 displays the pieces of program information found by the program-information-search unit 103 on a display device such as a liquid crystal display. FIG. 6 is a diagram showing an example of a situation where pieces of program information are displayed in a table when a genre "sports" is selected as a search criterion by the program-search-criterion-user-input-unit 101 of FIG. 4), the first search result including information about a commodity corresponding to the search term (Ozawa Figure 6, a program corresponding to the search “Sports”.  The program is the commodity);  

acquiring description information corresponding to the first search result (Ozawa Paragraph 0018, FIG. 9 is a diagram showing an example of a situation where keywords such as "sports", "Hiroshima", and "Yomiuri" are extracted as program representative keywords from a text of description of a program having a program ID 003 when the program is pointed), the description information including feature data of a store to which the commodity belongs (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of

extracting one or more word segments from the description information (Ozawa Paragraph 0079-0084, a keyword included in description regarding a desired program.  The search-result-keyword-extraction unit 701 is an example of "a search-result-basic-keyword-extraction unit that extracts at least one search result keyword from pieces of text information in the found pieces of program information" in the aspect of the present invention.  The keyword extraction, ; 

adding a hyperlink label to at least one of the one or more word segments  (Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for);

combining the one or more word segments to generate a title (Ozawa Paragraph 0024 and Figure 15, combination of two keywords when a part of a set of search results; Ozawa Figure 11,  the keywords extracted from the program information are combined and displayed to the user; Ozawa Paragraph 0094, When one of the keywords is selected (keyword carries a hyperlink) by a remote controller, programs including the selected keyword are searched for); 

returning the title to the user terminal; displaying on the user terminal the title carrying the hyperlink label (Ozawa Figure 11 and Paragraph 0094, relevance keywords are presented at the right-side portion of the screen);

receiving information about a selection of a respective word carrying a respective hyperlink label; combining the search term with the respective word to generate a new search term (Ozawa Figures 15 and 16, and paragraph 0099, combination of original search term “Sports” with new search term “Yomiuri”); 

searching for information based on the new search term (Ozawa Abstract and Paragraph 0025, generating new search criteria for narrowing down the search range to be more similar to the selected program. A program-search-criterion-display unit (107) displays the generated new search criteria); 

and returning a second search result corresponding to the new search term to the user terminal (Ozawa Paragraph 0094, new search keywords are presented depending on a program selected by the user and the user selects one of the presented keywords. Thereby, it is possible to effectively search for programs different from the programs which are current search results).

Ozawa does not explicitly teach adding a hyperlink and a hyperlink label
However, Marantz does teach adding a hyperlink and a hyperlink label search results are processed and the search results comprise a title 300 as well as 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Marantz’s hyperlink and hyperlink label in order to provide and truncate a search result snippet (Marantz ¶0022)

As for Claim 21, the combination of Ozawa and Marantz further teaches the one or more memories of claim 19 as disclosed above, wherein the extracting the one or more word segments from the description information comprises segmenting the one or more word segments from the description information (Ozawa Paragraph 0079-0084, a keyword included in description regarding a desired program.  The search-result-keyword-extraction unit 701 is an example of "a search-result-basic-keyword-extraction unit that extracts at least one search result keyword from pieces of text information in the found pieces of program information" in the aspect of the present invention.  The keyword extraction, morpheme analysis is performed on the pieces of text information of description regarding the programs). 

Ozawa and Marantz further teaches the one or more memories of claim 19 as disclosed above, wherein the description information corresponding to the first search result comprises a title of the commodity (Ozawa Paragraph 0078, which discloses a diagram (Figure 5) showing an example of pieces of information of programs (hereinafter, referred to as "pieces of program information") accumulated in the program-information-accumulation unit 102. In FIG. 5, a program record start date, a program start time, a channel, a title, text information regarding description of the program, names of actors/actresses or announcers as casts are accumulated for each program.  As shown in Figure 3, the search result can include a title, a channel or network, start time, date, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozawa and Marantz as in Claims 8, 16, and 22, and further in view of Chang et al. (Pub. No.: US 2013/0132365 A1), hereinafter Chang.

As for Claim 9, the combination of Ozawa and Marantz further teaches the method of claim 8 as disclosed above.
The combination of Ozawa and Marantz does not explicitly teach wherein the extracting the one or more word segments from the description information comprises: reducing the original title of the commodity to convert the original title to a short title; and segmenting the short title into the one or more word segments.
However Chang does teach wherein the extracting the one or more word segments from the description information comprises: reducing the original title of the commodity to convert the original title to a short title; and segmenting the short title into the one or more word segments (Chang Paragraph 0043 and Figure 7, in which an offer is parsed and a short title is extracted.  The short title is then provided to a text stream filter 726. The text stream filter 726 segments and tokenizes the text titles, headings, and descriptions into groups of sentences with tokenizers 728, stopword filters 730, term stemmers 734, and a sentence segmenter 736).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Chang’s information extraction system which segments and tokenizes text titles, in order to capture information and metadata about offers and store it in a database and index it for fast retrieval (Chang Paragraphs 0042-0043)

As for Claim 10, the combination of Ozawa, Marantz and Chang further teaches the method of claim 9 as disclosed above, wherein the reducing the original title of the commodity to convert the original title to the short title comprises: acquiring a preset short title candidate set, wherein the short title candidate set comprises a plurality of short titles; and extracting a short title belonging to the short title candidate set from the original title (Chang Paragraph 0043 and Figure 7, in which an offer is parsed and a short title is extracted.  The short title is then provided to a text stream filter 726. The text stream filter 726 segments and tokenizes the text titles (plurality of short titles), headings, and descriptions into groups of sentences with tokenizers 728, stopword filters 730, term stemmers 734, and a sentence segmenter 736).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Chang’s information extraction system which segments and tokenizes text titles, in order to capture information and metadata about offers and store it in a database and index it for fast retrieval (Chang Paragraphs 0042-0043)

As for Claim 17, the combination of Ozawa and Marantz further teaches the apparatus of claim 16 as disclosed above, wherein: the title of the commodity comprises an original title of the commodity (Ozawa Paragraph 0078, title of the program.  The title has not been modified).
The combination of Ozawa and Marantz does not explicitly teach and the extracting the one or more word segments from the description information comprises: reducing a length of the original title of the commodity to convert the original title to a short title; and dividing the short title into the one or more word segments.
However Chang does teach and the extracting the one or more word segments from the description information comprises: reducing a length of the original title of the commodity to convert the original title to a short title; and dividing the short title into the one or more word segments (Chang Paragraph 0043 and Figure 7, in which an offer is parsed and a short title is extracted.  The short title is then provided to a text stream filter 726. The text stream filter 726 segments and tokenizes the text titles, headings, and descriptions into groups of sentences with tokenizers 728, stopword filters 730, term stemmers 734, and a sentence segmenter 736).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Chang’s information extraction system which segments and tokenizes text titles, in order to capture information and metadata about offers and store it in a database and index it for fast retrieval (Chang Paragraphs 0042-0043)

Ozawa, Marantz and Chang further teaches the apparatus of claim 17 as disclosed above, wherein the reducing the length of the original title of the commodity to convert the original title to the short title comprises: acquiring a preset short title candidate set, wherein the short title candidate set comprises a plurality of short titles; and extracting a short title belonging to the short title candidate set from the original title(Chang Paragraph 0043 and Figure 7, in which an offer is parsed and a short title is extracted.  The short title is then provided to a text stream filter 726. The text stream filter 726 segments and tokenizes the text titles (plurality of short titles), headings, and descriptions into groups of sentences with tokenizers 728, stopword filters 730, term stemmers 734, and a sentence segmenter 736).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Chang’s information extraction system which segments and tokenizes text titles, in order to capture information and metadata about offers and store it in a database and index it for fast retrieval (Chang Paragraphs 0042-0043)

Ozawa and Marantz further teaches the one or more memories of claim 22 as disclosed above.
The combination of Ozawa and Marantz does not explicitly teach wherein the extracting the one or more word segments from the description information comprises: reducing the title of the commodity to convert the title to a short title; and segmenting the short title into the one or more word segments
However Chang does teach wherein the extracting the one or more word segments from the description information comprises: reducing the title of the commodity to convert the title to a short title; and segmenting the short title into the one or more word segments (Chang Paragraph 0043 and Figure 7, in which an offer is parsed and a short title is extracted.  The short title is then provided to a text stream filter 726. The text stream filter 726 segments and tokenizes the text titles, headings, and descriptions into groups of sentences with tokenizers 728, stopword filters 730, term stemmers 734, and a sentence segmenter 736).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the information retrieval device of Ozawa with Chang’s information extraction system which segments and tokenizes text titles, in order to capture information and metadata 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen et al. (Pub. No.: US 2007/0198339 A1), search results displayed as a hyperlinked title that may be truncated or abbreviated if it exceeds a certain length. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/01/2021